Case: 16-20406      Document: 00514011318         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 16-20406                            FILED
                                                                          May 30, 2017
                                                                         Lyle W. Cayce
ERIC FLORES,                                                                  Clerk

                                                 Plaintiff-Appellant

v.

DIRECTOR, TEXAS    DEPARTMENT     OF                         CRIMINAL               JUSTICE-
CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1409


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Eric Flores, Texas prisoner # 2051801, moves this court for authorization
to proceed in forma pauperis (IFP) following the district court’s dismissal of his
42 U.S.C. § 1983 complaint. Flores has also filed a motion for this court to
order Texas Department of Criminal Justice officials to produce a certified copy
of his inmate trust account. As Flores has raised only fanciful allegations,
including claims that he has already been executed and that the defendants


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20406    Document: 00514011318     Page: 2   Date Filed: 05/30/2017


                                No. 16-20406

have used technology from outer space to harm him and his family, he has
failed to show that he should be allowed to proceed IFP on appeal under 28
U.S.C. § 1915(g) or that his appeal of the district court’s judgment presents a
nonfrivolous issue. See Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998);
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Flores’s motions are
therefore denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2. Flores is WARNED that any future frivolous,
repetitive, or otherwise abusive filings will subject him to additional and
progressively more severe sanctions.       Flores is DIRECTED to review all
pending matters and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.
      MOTIONS        DENIED;    APPEAL       DISMISSED     AS    FRIVOLOUS;
SANCTION WARNING ISSUED.




                                       2